Citation Nr: 9926969	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  96-03 124	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 





INTRODUCTION

The veteran had active naval service from March 1971 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Wilmington, 
Delaware Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for PTSD.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was not engaged in combat during his military 
service.

3.  The veteran's claimed stressors, including that he was on 
board ships that were involved in firing at the coast of 
Vietnam and receiving enemy fire, are not corroborated by 
credible evidence.

4.  The diagnosis of PTSD is not supported by a verified 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.304 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records do not show any complaints, clinical 
findings, or diagnosis of a psychiatric disorder.  The 
veteran's DD Form 214N indicates that his military 
occupational specialty (MOS) was "SK 2800/0000" and that 
the related civil occupation and D.O.T. number was "223 
Stock Clerk".  His DD Form 214N also showed that he was 
awarded the National Defense Service Medal.  His personnel 
records show that he served aboard the USS L McCormick from 
approximately August 1971 to April 1972, and that he served 
aboard the USS San Jose from May 1972 to October 1972.  A 
Transmittal of and/or Entitlement to Awards from the National 
Personnel Record Center showed that he was also awarded the 
Vietnam Service Medal with three bronze stars, the 
Meritorious Unit Commendation Ribbon, and the Republic of 
Vietnam Campaign Medal.  

A discharge summary from the Coatesville VA medical center 
(VAMC) showed that the veteran was hospitalized from February 
to March 1995 for an unrelated medical problem, and his 
diagnoses upon discharge included bipolar disorder.  Another 
discharge summary showed that he returned to the Coatesville 
VAMC in March 1995, and he remained hospitalized until March 
28, 1995.  No psychiatric diagnosis was listed on the 
discharge summary.

On VA examination in June 1995 the veteran reported that he 
had recurrent nightmares of the battles and firefights he 
experienced in Vietnam, and claimed that his nerves were 
shot.  He indicated that with loud noises, he would instantly 
jump or duck for cover and get very nervous.  He claimed that 
the first indication of problems was in the 1970's, when he 
was picked up by the police for wandering in a park while 
having a flashback of Vietnam.  He reported that during 
service he was sent to Vietnam, to the Mekong Delta, and was 
a "river rat".  He indicated that he was a boatswain mate 
on the USS McCormick, a guided missile destroyer, and was in 
fire control.  He claimed that they patrolled the Mekong 
River and that after his first three months in Vietnam he 
went AWOL, but later returned.  He reported that one of the 
worst experiences he had was when the sister ship, which was 
close by, was hit by mortar shells and 18 men were killed, 
including his friend.  He claimed that after this he got 
scared and went AWOL.  He also claimed that one night, while 
they were patrolling the shore and shelling, there was a 
firefight going on and he could hear the scream of the 
soldiers on the shore.  The diagnoses included PTSD, chronic, 
mild, characterized by nightmares, flashbacks, intrusive 
thoughts, and sleep problems.  His Axis III diagnosis was 
stress, secondary to Vietnam experiences and his physical 
condition.  The examiner noted that the veteran was seemingly 
managing his PTSD and it was under control.  It was noted 
that with the onset of his physical illness, causing him to 
be confined and limiting his activities, he became depressed, 
developed an adjustment disorder and depressed mood, and 
consequently his PTSD surfaced.  The examiner hoped that with 
the veteran's physical condition improving, and with 
treatment of his adjustment disorder, that his PTSD should 
also be reduced.  

In a statement dated in June 1995 the veteran reported that 
from October 1970 to January 1971 he served on the USS 
McCormick, in combat, on the Mekong Delta.  He also reported 
that he served on the USS San Jose, in combat supply on the 
Mekong Delta.  He claimed that he received the Vietnam 
Campaign Medal and the Vietnam Combat Medal.  He reported 
that in 1971 while on board the USS McCormick, there was 
firing of shells and missiles somewhere along the Mekong 
Delta or near Cambodia.  He claimed that they were never told 
where they were, but they were involved in several fire 
fights, along with their sister ship, the USS Newport News, 
which suffered casualties.  He reported that while on board 
the USS McCormick he was a boatswain mate while patrolling 
the Mekong Delta and he loaded shells in battery guns during 
shelling of the coast.  He claimed that while on board the 
USS San Jose he was a storekeeper and supplied others ships 
on the Mekong.  He reported that while on board the USS San 
Jose, he witnessed a sailor take his life by jumping off the 
back of the USS Enterprise.  He claimed that his PTSD was 
caused by being on the USS McCormick while they were in 
battle, firing shells and being fired on, and knowing that 
they were killing people.  He claimed that he often had 
dreams of the "willy-peters" burning along the ground and 
that his nerves were shot from being around the constant 
fighting.  He reported receiving treatment for drugs and 
alcohol and depression.  

By rating action in June 1995, the RO denied service 
connection for PTSD based essentially on a finding that there 
was no evidence of a verified stressor.  

An Interagency Transfer Form from St. Francis Hospital dated 
in August 1995 showed that the veteran's diagnoses were 
adjustment disorder with depressed mood and substance abuse. 

A patient/family discharge instruction sheet from the Medical 
Center of Delaware, dated in October 1995, showed that the 
veteran's discharge diagnoses were major depression and 
recurrent PTSD.

On his substantive appeal (VA Form 9) dated in January 1996, 
the veteran reported that while stationed in Vietnam during 
combat conditions he participated in the shelling of the 
coast of Vietnam, and experienced being shelled by the enemy.  
He claimed that he experienced trauma from the combat and was 
admitted to the military hospital at Subic Bay twice, upon 
returning from combat, with a nervous condition and high 
fevers.  He claimed that after losing friends from the USS 
Newport News, as a result of enemy fire, he again experienced 
shock and trauma.  Upon returning to Alameda for refilling, 
he claimed that he was again reportedly admitted to the 
Oakland Naval Hospital with the same conditions.  He reported 
that once released from the hospital and onboard the USS 
McCormick, and again in combat off the coast of Vietnam, he 
requested a transfer because he was "mentally shook" as a 
result of firing upon and being fired at while on board the 
USS McCormick.  He received a transfer to the USS San Jose 
and did supply duty to other ships off the coast of Vietnam.  
He claimed that he suffered mental distress when he saw a 
sailor jump off the back of the USS Enterprise.  He claimed 
that upon arrival in Oakland from Vietnam he went AWOL for 
sixty days because he could not handle the war any longer.  
After turning himself in, he returned to the USS San Jose, 
which once again was off the coast of Vietnam.  He claimed 
that in September 1972 he requested to be released from duty 
and was subsequently released in October 1972 and was told 
that he could not re-enlist because he was combat-
undesirable.  He claimed that he received several medals, 
including two Vietnam Republic medals, a National Defense 
Medal, and a Combat Ribbon, which were re-issued to him in 
June 1994.  He claimed that since leaving service, he 
experienced mental and nerve problems such as nightmares, 
anxiety, depression, and alcohol and cocaine dependence.  He 
also indicated that he had trouble adjusting to life, 
accepting and trusting people, holding jobs, and dealing with 
alcohol and drugs. 

In April 1996, the RO requested corroboration from the U.S. 
Army & Joint Services Environmental Support Group (ESG) of 
the veteran's contentions that while on board the USS 
McCormick and the USS San Jose, between October 1971 and 
October 1972 he participated in shelling the enemy and being 
shelled along the Mekong Delta.  He also claimed to have 
witnessed a sailor committing suicide by jumping off the deck 
of the USS Enterprise.  

In March 1998, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR), formerly known as "ESG", responded 
to the RO's request for corroboration, indicating that a 
1971-1972 history of the USS Lynde McCormick and a 1972 
history of the USS San Jose revealed the ships' locations, 
missions, operations, and significant events, but did not 
document the veteran's listed stressors.  It was also noted 
that the U.S. Navy casualty files were arranged 
alphabetically, by last name, that in order to provide 
research concerning casualties, the veteran must provide more 
specific information, including the individual's full name, 
complete unit designation to the company level, whether 
killed or wounded, and a brief description of the incident.  
Copies of the ship's histories were attached to the report.


Analysis

The veteran's claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  It is not inherently implausible.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Board is 
satisfied that all relevant facts have been properly 
developed and there is no further assistance required in 
order to comply with 38 U.S.C.A. § 5107.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Under applicable criteria, service connection will be granted 
for a disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, and credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (f), Zarycki 
v. Brown, 6 Vet.App. 91 (1993).  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).

Adjudication of a claim for service connection for PTSD 
requires evaluation of the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b).  In Smith v. Derwinski, 2 Vet. App. 137, 140 (1992), 
in reviewing the legislative history of 38 U.S.C.A. § 1154, 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") stated that "...the matter of 
service connection is a factual determination which must be 
made by the Secretary based upon the evidence in each 
individual case[.]"

Relevant statutes and regulations, to include 38 U.S.C.A. § 
1154 and 38 C.F.R. § 3.304, mandate an initial determination 
as to whether a veteran was engaged in combat.  See also 
Hayes v. Brown, 5 Vet. App. 60 (1993).  If it is determined 
that a veteran was engaged in combat, lay testimony from the 
veteran regarding alleged stressors must be accepted as 
conclusive, provided that the testimony is satisfactorily 
credible; however, if VA determines that a veteran did not 
engage in combat, lay testimony by the veteran by itself is 
not sufficient to establish that an alleged stressor 
occurred.  West v. Brown, 7 Vet. App. 70 (1994).  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizolgio v. Brown, 9 Vet.App. 166 
(1996).  If the veteran was not engaged in combat, those 
service records which are available and other corroborative 
evidence must support, and not contradict, the veteran's lay 
testimony as to the facts and circumstances of an alleged 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
also Moreau v. Brown, 9 Vet. App. 389 (1996) and Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

In the present claim, the veteran contends that his PTSD 
resulted from his experiences on board the USS McCormick and 
the USS San Jose, and shelling the coast of Vietnam and being 
shelled by the enemy.  The veteran's DD 214N and service 
department records show that he served aboard the USS 
McCormick and aboard the USS San Jose.  His MOS was not 
combat related.  The veteran was awarded the National Defense 
Service Medal, the Vietnam Service Medal with three bronze 
stars, the Meritorious Unit Commendation Ribbon, and the 
Republic of Vietnam Campaign Medal.  He claims that he was 
awarded the "Combat Ribbon", but there is no record of 
this.  Accordingly, service department records demonstrate 
that the veteran did not receive any awards or commendations 
related to combat service.  Therefore, the Board initially 
finds that there is no persuasive evidence that the veteran 
engaged in combat during service.

In this case, the record contains medical evidence 
establishing a diagnosis of PTSD, which satisfies the first 
requirement of 38 C.F.R. § 3.304(f).  Moreover, there is 
medical evidence linking current PTSD symptomatology to the 
veteran's reported experiences in Vietnam, thus satisfying 
the final requirement of 38 C.F.R. § 3.304(f).  However, in 
order to establish service connection for PTSD there must 
also be credible supporting evidence that the veteran's 
claimed inservice stressor actually occurred.  In the instant 
case, there is no such evidence that the shelling reported by 
the veteran took place on the USS San Jose or the USS 
McCormick while he was aboard ship.   USASCRUR was unable to 
corroborate the veteran's alleged stressors, and the Board 
notes that the veteran's testimony by itself is not 
sufficient to establish that a putative stressor occurred.  
See West, supra.  Without corroboration of the veteran's 
account of an inservice stressor, the second requirement of 
38 C.F.R. § 3.304(f) to establish service connection for PTSD 
is not satisfied.  In fact, the ships histories do not make 
any reference to being involved in actual combat with the 
enemy during the specific periods of time in question.  
Obviously, this tends to contradict the veteran's 
allegations.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for PTSD is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

